Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the actual use detector" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as the actual use detector was first claimed in claim 3, however, as amended, claim 6 now depends from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12, 13, 16, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US 2010/0263468).
In re claim 1, Fisher discloses a bicycle crankarm (100, 102) comprising: an electric/electronic system including a battery power unit (see [0071]), a processor (156) having a standby mode and a running mode (see [0051]), and a wake unit (reed switch 168) that emits a wake signal for the processor (see [0051]), wherein said wake unit is completely supported by the crankarm as shown in Figures 3-4. The Examiner notes that since the components that make up the entire “wake unit” are not claimed, that under the broadest reasonable interpretation, the switch (168) that wakes the system can be considered the “wake unit”. As shown in Figure 4, the switch 168 is part of the “crank mounted circuit board 154 mounted in electronic housing integral with the crank” (see [0048]).
In re claim 2, Fisher further discloses wherein said wake unit comprises a bicycle presumed use detector (reed switch 168 activated by magnet 172 when in use).  
In re claim 3, Fisher further discloses wherein said wake unit comprises a crankarm actual use detector (reed switch 168 activated by magnet 172 when in use).  
In re claim 4, Fisher further discloses wherein said wake unit comprises a bicycle presumed use detector, and wherein the presumed use detector and the actual use detector are embodied by a same component (reed switch/magnet) of the wake unit.  
In re claim 5, Fisher further discloses wherein said same component has a normal running mode and a low-power running mode (see [0051], reduces to very low power level), in the normal running mode acting as the presumed use detector and as the actual use detector, and in the low-power running mode acting as the presumed use detector.  
In re claim 7, Fisher further discloses a communication module (mobile phone, see [0014]) and/or a stress/strain detector (strain gauges 228, 229), the stress/strain detector comprising at least one strain gage and related reading control unit and at least one analog-to-digital converter (see [0049]), wherein the processor (156) is configured to turn the communication module and/or the stress/strain detector on after having entered into the running mode, and to turn the communication module and/or the stress/strain detector off before entering into the standby mode.  
In re claim 8, Fisher further discloses wherein the processor is configured to detect a rotary movement of the crankarm, based on an output signal of actual use detector of said wake unit (reed switch/magnet).  
In re claim 9, Chen further discloses wherein the processor is configured to enter into standby mode when the processor does not detect any rotary movement of the crankarm for a time longer than a first threshold value (when reed switch is not activated for a predetermined time, typically several minutes, see [0051]), the processor is configured to enter into standby mode when the processor does not detect any rotary movement of the crankarm for a time longer than a first threshold value (MaxRotat) and a second threshold value (SleepTime) greater than the first threshold value (MaxRotat); and/or wherein the processor is configured to stay in running mode when the processor does not detect any rotary movement of the crankarm for a time longer than a first threshold value (MaxRotat), but shorter than the second threshold value (SleepTime).  The Examiner notes that due to the “and/or” nature of the claim, only the first limitation needs to be taught by the prior art.
In re claim 12, Fisher further discloses wherein said wake signal of the processor comprises an interrupt signal generated by a presumed use detector (reed switch/magnet) of the wake unit, when the processor detects a movement above a predetermined minimum movement threshold (wakes at any movement).  
In re claim 13, Fisher further discloses wherein the crankarm comprises an accelerometer (see [0071]) and the processor is configured to measure a rotation cadence (see [0071]) of the crankarm based on an output signal of the accelerometer, said wake unit comprises said accelerometer and said wake signal of the processor is given by an interrupt signal generated by the accelerometer, when the accelerometer detects an acceleration along at least one axis thereof above a predetermined acceleration threshold (when above 0, indicating use).  
In re claim 16, Fisher further discloses wherein the bicycle presumed use detector is selected from the group consisting of: at least one vibration sensor comprising at least one accelerometer or at least one ball-in-cage switch; at least one tilt sensor; at least one self-contained magnetic field sensor; at least one barometer; at least one position and/or movement sensor (reed switch/magnet detects movement); and at least one force and/or pressure and/or mechanical stress sensor.  
In re claim 17, Fisher further discloses wherein said crankarm actual use detector is selected from the group consisting of: at least one vibration sensor, in particular an accelerometer or a ball-in-cage switch; at least one tilt sensor; at least one self-contained magnetic field sensor; at least one barometer; at least one position and/or movement sensor (reed switch/magnet detects movement); and at least one force and/or pressure and/or mechanical stress sensor.
In re claim 20, Fisher further discloses wherein the processor is configured to: after entering into the running mode, place said same component in the normal running mode, and, before entering into the standby mode, place said same component in the low-power running mode (see [0051]).
Allowable Subject Matter
Claims 6, 15, and 18 allowed. 
Claims 10, 11, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the processor is configured to ignore cadence, torque or power data when the processor detects a rotary movement of the crankarm at a cadence greater than a predetermined maximum cadence, respectively a rotary movement time shorter than a predetermined minimum rotary movement time (MinRotat)”, “wherein the processor is configured to turn the communication module and/or the stress/strain detector on when the processor detects a rotary movement of the crankarm at a cadence below a predetermined maximum cadence, respectively a rotary movement time greater than a predetermined minimum movement time (MinRotat)”, and “wherein said wake unit controls the passages of state of the electric/electronic system between: (i) a running mode and a-48- 5710771-1Attorney Docket No.: CAM3-PT341standby mode, or (ii) a running mode, standby mode, and temporary mode, based on an output of the accelerometer” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive. Applicant argues that Fisher’s wake unit is not completely supported by or in the crankarm. The Examiner notes that since the components that make up the entire “wake unit” are not claimed, that under the broadest reasonable interpretation, the switch (168) that wakes the system can be considered the “wake unit”. As shown in Figure 4, the switch 168 is part of the “crank mounted circuit board 154 mounted in electronic housing integral with the crank” (see [0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611      


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611